                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

       RHONDA NEWCOMB,

               Plaintiff,
                                                        Case No.: 6:19-cv-00457-PGB-TBS
       v.

       LUMINAR TECHNOLOGIES, INC.,

             Defendant,
       _________________________________________/

                        JOINT NOTICE OF SELECTION OF MEDIATOR

       Pursuant to the Court’s Case Management and Scheduling Order dated July 17, 2019

(Doc. 29), the Parties, by and through their respective counsel, hereby inform the Court that they

have selected the following mediator to conduct the mediation in this case: Kay L. Wolf, 801 Silver

Drive, Orlando, Florida 32804.



                            ***Remainder of this page intentionally left blank.***
  Respectfully Submitted,


        /s/ Gregory A. Owens_____________                  /s/Sonya Rosenberg_________
        GREGORY A. OWENS, ESQ.                            PAUL J. SCHECK, ESQ.
        Florida Bar No.: 51366                            Florida Bar No. 028487
        greg@fgbolaw.com                                  pscheck@shutts.com
        WOLFGANG M. FLORIN, ESQ.                          JACLYN S. CLARK, ESQ.
        Florida Bar No.: 907804                           Florida Bar No.: 117652
        wolf@fgbolaw.com                                  jclark@shutts.com
        16524 Pointe Village Drive                        300 South Orange Ave
        Suite 100                                         Suite 1600
        Lutz, Florida 33558                               Orlando, Florida 32801
        (727) 254-5255                                    (407) 423-3200
        (727) 483-7942 (fax)                              (407) 425-8316
        Trial Attorneys for Plaintiff


                                                          SONYA ROSENBERG, ESQ.
                                                         Admitted Pro Hac Vice
                                                         srosenberg@nge.com
                                                        ALEXIS M. DOMINGUEZ, ESQ.
                                                         Admitted Pro Hac Vice
                                                          adominguez@nge.com
                                                         2 N LaSalle Street, Suite 1700
                                                         Chicago, Illinois 60602
                                                         (312) 269-8000
                                                         (312) 429-3518


                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 29, 2019, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system.



                                                 s/ Gregory A. Owens
                                                 Attorney
